Dismissed and Memorandum Opinion filed May 30, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01046-CV

                       JOHN PAYNE SMITH, Appellant

                                        V.
                  ELSA ISELA JACQUEZ-SMITH, Appellee

                   On Appeal from the 312th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-30875

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed September 28, 2012. The clerk’s
record was filed February 22, 2013. No reporter’s record or brief was filed.

      On April 11, 2013, this court issued an order stating that unless appellant
submitted a brief on or before May 9, 2013, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.




                                        2